Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Action is in response to Applicant’s amendment filed on 10/20/2021.
2.	Claim 12 is canceled.
3.	Claims 1-11 and 13-14 are pending.

Response to Arguments
4.	Applicant’s arguments and amendments filed on 10/20/2021 have been carefully considered and they are deemed fully persuasive in view of Applicant approved TD filed on 10/20/2021. 

Allowable Subject Matter
5.	Claims 1-11 and 13-14, are allowed. 

The following is an examiner's statement of reasons for allowance: 
Blaisdell et al. (USPUP# 20080235755 A1) teaches a service description may be used in network virtualization in order to specify requirements of an application.  In order to provide network virtualization for generic networking components, including legacy networking components, the service description is mapped to a logical network implementation.

a) receiving a first rule request from the first controller, b) checking the first rule request for policy compliance, c) authorizing a part of the first rule request that is policy compliant, d) receiving a second rule request, the second rule request being from a second controller of the controllers, the second controller being configured to control a second part of the network, the second rule request comprising an outside modification, the outside modification impacting at least the first network part, which is not managed by the second controller, e) checking the outside modification part of the second rule request for policy compliance, and f) based on determining that the outside modification part is policy compliant, authorizing the outside modification part of the second rule request.” in independent claim 1 and similarly in independent claims 13 and 14. These limitations in combination with the remaining claim limitations provide a unique way for a reference monitor (RM) operates within a network having controllers that each control a corresponding network part having a forwarding element (FE) for forwarding data within the network, as disclosed in the applicant’s specifications (paragraphs [0005]). 
Dependent claims 2-11 are allowed based on their dependencies on their respective independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A network-wide verification system of invariants where the controller is configured to transmit packet-forwarding rules to multiple devices. (Khurshid. ‘601)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davoud Zand whose telephone number is (571) 272-2697. The examiner can normally be reached Monday through Thursday from 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443